Case 8:17-cv-01422-JVS-DFM Document 171 Filed 04/29/20 Page 1 of 2 Page ID #:13624



     1

     2

     3

     4
                                     UNITED STATES DISTRICT COURT
     5
                         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
     6

     7
         MANUEL VIGUERAS, on behalf of                   Case No: 8:17-cv-01422-JVS (DFMx)
     8   himself individually and all others similarly   Assigned for All Purposes to:
         situated,                                       Hon. James V. Selna
     9
                                                         Courtroom: 10C
                               Plaintiff,
    10
                 v.                                      (Formerly Orange Cty. Sup. Ct. Case No. 30-
    11                                                   2017-00931770-CU-OE-CXC)
         RED ROBIN INTERNATIONAL, INC.
    12   WHICH WILL DO BUSINESS IN                       ORDER GRANTING JOINT
         CALIFORNIA AS RED ROBIN BURGER                  STIPULATION TO CONTINUE STATUS
    13   SPIRITS EMPORIUMS, a Nevada                     CONFERENCE
         corporation; and DOES 1 through 100,
    14   inclusive,
    15                          Defendants.
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                         1
                      ORDER GRANTING JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
         FP 37751429.1
Case 8:17-cv-01422-JVS-DFM Document 171 Filed 04/29/20 Page 2 of 2 Page ID #:13625



     1                                              ORDER

     2           The Court, having reviewed the Parties’ Joint Stipulation To Continue Status Conference,

     3   and good cause appearing therefor:

     4            IT IS HEREBY ORDERED that the Status Conference, currently set for May 4, 2020 at

     5   11:00 a.m., is hereby continued to June 22, 2020 at 11:00 a.m.

     6           IT IS SO ORDERED.

     7

     8

     9   DATED: April 29, 2020                               _____________________________
                                                             Hon. James V. Selna
    10                                                       United States District Court Judge
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                        2
                    ORDER GRANTING JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
         FP 37751429.1
